DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshita (US2006/0137636 A1) in view of Raman (US2009/0084207 A1).

Regarding to Claim 1, Oshita teaches a lubricating structure for a power transmission mechanism in which a crankshaft is coupled to a piston (Fig. 2, Part 16) disposed in a cylinder bore and in which power is transmitted from the crankshaft to a camshaft (Fig. 2, Part 56A), the lubricating structure comprising:
an idler gear that is configured to transmit power from the crankshaft to the camshaft (Fig. 2, Part 65, Paragraphs 75, 76); and
an idler gear shaft that supports the idler gear via a bearing (Fig. 5, Part 66, Fig. 8, Part 67),
wherein one end portion of the idler gear shaft protrudes into the cylinder bore (Fig. 2).

Oshita fails to explicitly disclose, but Raman teaches a lubricating structure comprising:
an oil passage configured to guide oil from the cylinder bore to the bearing is formed in the idler gear shaft [Oshita teaches a hollow portion of Part 66 (Fig. 2).  Raman teaches a design of an assembly comprises an idler gear shaft, an idler gear and at least one bearing (Raman, Fig. 2, the combination of Part 26, Part 32 and Part 34 can be considered as an idler gear shaft, Part 18 and Part 48).  Raman further teaches the design of the assembly comprises passage inside the idler gear shaft to drown oil from cylinder bore/crankcase to lubricate bearing (Raman, Paragraph 17) to extend the useful life of the assembly (Raman, Paragraph 3).  Therefore, when applying the teachings of Raman to Oshita, one with ordinary skill in the art would consider and add an oil passage inside the idler gear shaft to drown/guide oil from cylinder bore to lubricate the bearing to extend the useful life of the assembly (Raman, Paragraph 3).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohsit to incorporate the teachings of Raman to redesign the idler gear shaft to add an oil passage inside the idler gear shaft to drown/guide oil from cylinder bore to lubricate the bearing in order to extend the useful life of the assembly (Raman, Paragraph 3).

Regarding to Claim 2, Oshita in view of Raman teaches the modified lubricating structure,
wherein an upper portion of the one end portion of the idler gear shaft is cut out to form an oil drip tray serving as an inlet of the oil passage (Raman, Fig. 2, Part 50 area, there must be a portion is cut out to have passage Part 50).

Regarding to Claim 3, Oshita in view of Raman teaches the modified lubricating structure,
wherein only the oil drip tray protrudes into the cylinder bore (Raman, Fig. 2, Paragraph 15 teaches Part 22 is a crankshaft, which is a part inside cylinder bore.  Therefore, when applying the teachings of Raman to Oshita, it would be obvious that only Part 50 area is protruded into the cylinder bore).

Regarding to Claim 4, Oshita in view of Raman teaches the modified lubricating structure,
wherein the oil drip tray extends to an inner side of the cylinder bore with respect to an outer peripheral surface of the piston (Raman, Fig. 2, Paragraph 15 teaches Part 22 is a crankshaft, which is a part inside cylinder bore.  Therefore, when applying the teachings of Raman to Oshita, it would be obvious that only Part 50 area is protruded into the cylinder bore.  In addition, when considering Oshita, Fig. 2, the location of Part 66 would reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 5, Oshita in view of Raman teaches the modified lubricating structure,
wherein at least a part of the oil drip tray is located on a lower side of a piston head of the piston located at a bottom dead center, and on an upper side of a lower end of a piston boss of the piston (Oshita, Fig. 2, the location of Part 66 and applying the teachings of Raman would reflect the limitations under the broadest reasonable interpretation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Botez (US2015/0045163 A1) teaches a lubricating passage for an idler gear shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747